104 F.3d 351
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.In re PETKER & BURAN FUR CORP.PETKER & BURAN FUR CORP., Debtor-Appellant,v.BERNSTEIN MANAGEMENT CORP., d/b/a Bernstein Real Estate asagent for Fur Land Associates, Inc., Petitioner-/Appellee.
No. 96-5033.
United States Court of Appeals, Second Circuit.
Sept. 27, 1996.

Appearing for Appellant:David T. Eames, Bodian & Eames LLP, New York, New York.
Appearing for Appellee:  Douglas J. Pick, Douglas J. Pick, P.C., New York, New York.
Before MESKILL, WINTER and ALTIMARI, Circuit Judges.


1
Petker & Buran Fur Corp.  ("Petker") appeals from Judge Stanton's order reversing the bankruptcy court's dismissal of Bernstein's involuntary petition against Petker.  We affirm for substantially the reasons stated by the district court, Bernstein Mgt. Corp. v. Petker & Buran Fur Corp., Nos. 94 B 45648(CB) & 95 Civ. 7062(LLS), 1996 WL 32514 (S.D.N.Y. Jan. 26, 1996).